    Case: 1:18-cv-01588 Document #: 43-1 Filed: 03/25/19 Page 1 of 3 PageID #:88




               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

- - - - - - - - - - -- - -- - - - - x
BASF CORPORATION,


                            Plaintiff,                             Civil Action No. - - - -

                -against-
                                                                   AFFIDAVIT OF
SUPREME AUTO BODY, INC. d/b/a and/or a/k/a
CARSTAR CHICAGO 3gTH ST,


                            Defendant.


      ~~                         , under penalty of perjury~hereby swears that the following

information is true and correct to the best of my knowledge and information:

       1.      I am th;f'~ , d,evtr of Defendant Supreme Auto Body, Inc. d/b/a and/or a/k/a

Carstar Chicago 38 th St ("Supreme Auto"). Supreme Auto is an Illinois corporation having its

principal place of business at 2929 West 38 th Street, Chicago, Illinois 60632.

       2.      I make this affidavit in connection with a certain Settlement Agreement, dated

January _, 2019, between Supreme Auto and Plaintiff BASF Corporation ("BASF"), to confess

judgment in this Court in favor of BASF for the sum of fifty-five thousand dollars ($55,000), less

any Principal Payments (as defined by the Settlement Agreement) already paid, and to authorize

BASF to seek entry of judgment for that sum against Supreme Auto in this Court.

       3.       This Confession of Judgment is for a debt justly due to BASF pursuant to

the Settlement Agreement between Supreme Auto and BASF. Pursuant to the Settlement

Agreement, Supreme Auto agreed to be liable for and to pay plaintiff BASF the sum of $55,000.
    Case: 1:18-cv-01588 Document #: 43-1 Filed: 03/25/19 Page 2 of 3 PageID #:89




       4.       In the event Supreme Auto defaults in making any payment SC!t forth in the

Settlement Agreement on a timely basis, BASF is required to give Supreme Auto written notice

of such default.

       5.          If Supreme Auto fails to cure said default within ten (10) business days after

notice is delivered as required by the Settlement Agreement. Supreme Auto shall immediately

become obligated to BASF for the full $55.000. less any Principal Payments (as defined by the

Settlement Agreement) already paid. plus post-default simple per annum interest at a rate of 9%.

       6.      If Supreme Auto fails to cure the default within ten (10) business days after notice

is delivered in accordance with the Settlement Agreement, Supreme Auto hereby irrevocably

confesses judgment in favor of BASF for the full $55.000, less any amounts paid pursuant to the

Settlement Agreement.

        7.      Accordingly, if Supreme Auto fails to cure the default within ten (10) business

days after notice is delivered in accordance with the Settlement Agreement, judgment may be

entered hereunder against Supreme Auto and in favor of BASF in the amount of $55,000, less

any Principal Payments (as defined by the Settlement Agreement) already paid. plus post-default

simple per annum interest at a rate of 9% and court filing fees, upon the filing: of this Affidavit

together with an Affidavit from a representative of BASF stating that payment required by the

Settlement Agreement was not timely made and setting forth the full amount then due, including

the basis for calculation, plus court filing fees.




                                                               ~ tk~
                                                                  AME]




                                                     2
 Case: 1:18-cv-01588 Document #: 43-1 Filed: 03/25/19 Page 3 of 3 PageID #:90




STATE OF ILLINOlS            )
                             ) ss:
COUNTY OF COOK               )

On this, the ~     day of February. 2019, before me.Sara Cra.Valthe        undersigned,
personally appeared ~      --ClJ\.vt N , known to me (or salisfactorily proven) to be the person
whose name is subscribed to the within instrument and acknowledged that he executed the same
for the purposes therein contained.

fn witness whereof I hereunto set my hand.

-Affl&,. CLttl--tvJ
Signature ofNotary Public '] / J · / ::).()
Date Commission E xpires: _(} ~   7




                                                3
